Filed 2/10/21 P. v. Harrison CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publi-
cation or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or or-
dered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                    DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                    A160577
 v.
 ASA HARRISON,                                                  (Sonoma County
                                                                Super. Ct. No. SCR-
           Defendant and Appellant.
                                                             685057-1)



          Defendant Asa Harrison appeals from a judgment following a contested
probation revocation hearing and imposition of the previously suspended sen-
tence for making a criminal threat against a park ranger and vandalizing her
truck. His appellate counsel has raised no issues and asks this court for an
independent review of the record to determine whether there are any issues
that would, if resolved favorably to defendant, result in reversal or modifica-
tion of the judgement. (People v. Kelly (2006) 40 Cal.4th 106; People v. Wende
(1979) 25 Cal.3d 436.) Defendant was notified of his right to file a supple-
mental brief but has not done so. Upon independent review of the record, we
find no arguable issues are presented for review and affirm.
                                                   BACKGROUND
          In the underlying case, defendant pleaded no contest to one count of
making a criminal threat in violation of Penal Code section 422, subdivision

                                                                1
(a)1, and one count of misdemeanor vandalism in violation of section 594, sub-
division (a), and also admitted a prior strike based on an Oregon conviction of
first-degree residential burglary. Prior to doing so, defendant executed a
written waiver of rights form.
      At the sentencing hearing, in accordance with the negotiated disposi-
tion, the trial court granted defendant’s Romero2 motion to dismiss his prior
strike. The court sentenced defendant to a total prison term of three years,
but suspended execution and placed defendant on probation on the condi-
tions that, among others, he complete a substance abuse treatment program
at Redwood Gospel Mission and waive 340 days of his 680 total custody cred-
its (170 actual, 170 conduct). Defendant also agreed to waive “treatment
credits” for his time at the Redwood Gospel Mission program.
      The following year, in August 2018, defendant pleaded no contest to a
new charge of possessing methamphetamine in violation of Health and Safety
Code section 11377, subdivision (a), and admitted violating probation in the
instant case. The court sentenced him to 30 days in county jail on the new
charge. On the probation violation, the court reinstated his original proba-
tion conditions.
      Four months later, in December 2018, defendant admitted violating the
terms of his probation by failing to report to probation when he was sched-
uled to do so. The court reinstated probation but ordered defendant to partic-
ipate in a different treatment program, the Jericho Project (Jericho). The
court advised defendant “[i]f you complete the Jericho Project, all your terms




      1   All further undesignated statutory references are to the Penal Code.
      2   People v. Romero (1996) 13 Cal.4th 497.

                                        2
of probation will remain in full force and effect. If you do not finish that pro-
gram, then probation is terminated. You will serve the three-year sentence.”
Defendant also entered a Johnson3 waiver as to his time at Jericho.
      Six months later, defendant again faced a probation violation. At a
contested hearing, defendant admitted he had been “kicked . . . out” of the
Jericho program. His explanation was that, “I was told to bow down to a
man. That is completely against my religion. And I was told that I couldn’t
have my bible.” He went, instead, to the Walden House Program. He testi-
fied that he had called the probation department but spoke only to the opera-
tor. His probation officer, on the other hand, testified the department’s rec-
ords did not show defendant had ever contacted the department.
      The court found defendant in violation of his probation for two rea-
sons—failing to complete the Jericho program and not contacting probation
as ordered. As the court had warned defendant it would do, the court termi-
nated probation and executed the three-year prison sentence.
      The probation department had prepared a “credit for time served re-
port” (capitalization omitted) indicating defendant had a total of 384 days of
actual credit and 384 days of conduct credit, after he had waived 340 days
and any credit for time spent in residential treatment. Defendant did not dis-
pute the department’s credit calculation but requested the court award him
credit for the time he had spent at Redwood Gospel Mission. The court re-
fused to do so, stating “Judge DeMeo ordered you to do something very spe-
cific. You didn’t do that. . . . Now you’re asking the Court to essentially just




      3   People v. Johnson (2002) 28 Cal.4th 1050 (Johnson).

                                        3
ignore what Judge DeMeo ordered you to do and accept your alternate sen-
tencing theory that you came up with.” The court accordingly awarded de-
fendant a total of “768 days credit towards time served.”
                                DISCUSSION
      Upon our independent review of the record, we find no meritorious is-
sues that require further briefing on appeal. Defendant was ably represented
by counsel at all times during the probation revocation proceedings. He had
a full and fair opportunity to present his case to the court. The court’s find-
ing that defendant violated the terms of his probation is amply supported by
the record. (See People v. Urke (2011) 197 Cal.App.4th 766, 772 [standard of
proof in revocation proceedings is preponderance of the evidence].) Defend-
ant was awarded all custody credits to which he was entitled. (See People v.
Johnson, supra, 28 Cal.4th at p. 1055 [“a trial court has discretion to condi-
tion a grant or extension of probation upon a defendant’s express waiver of
past and future custody credits”].)
                                DISPOSITION
The judgement is affirmed.




                                        4
                                  _________________________
                                  Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Sanchez, J.




A160577, People v. Harrison


                              5